Mr. Justice Scholfield delivered the opinion of the Court : This was an action for personal injuries, resulting from negligence. Appellee’s intestate, while in the employ of appellant, and engaged in taking up old rails and replacing them with new rails, was struck by one of appellant’s engines, causing injuries'which in a few days resulted in his death. Two grounds are urged for the reversal of the judgment below. The first is, that the Appellate Court should have reversed the judgment of the trial court because the deceased received timely warning of the approach of the locomotive. This was a disputed.point. There is evidence that Phillips, who was the boss of the gang in which the deceased was working, repeatedly informed the men—and'this included the deceased—that they should pay no attention to the trains, but go on with their work. There was evidence sufficient for the consideration of the jury upon this point, and it was therefore not error for the court to refuse to exclude it “from their consideration, and to refuse to instruct them to find for appellant. Bartelott v. International Bank, 119 Ill. 259. The second ground of reversal urged is, that “the Appellate Court ought to have decided whether the verdict was against the law of the ease and the instructions of the court.” It is to be presumed that it did decide this. It held that there was no error in the rulings of the trial court, and affirmed its judgment. The real complaint is, that the Appellate Court did not give the evidence in the record sufficient consideration. But this is a question over which we have no control. Under the law, its decision upon controverted facts is not the subject of review in this court. Where there is no right of review, the decision of the court as to how much and what investigation is required in a particular case must necessarily rest with the court itself. When it has decided, it is presumed that it has done all that is required in order that it may decide, and this can not be rebutted. In the ease cited by counsel—Booth v. Hynes, 54 Ill. 363—the question of fact was reviewable in this •court, and so it is not analogous. The judgment is affirmed. Judgment affirmed.